NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2489-20

DAVID JOHNSON, an infant
by his guardian ad litem,
SHALONDA JOHNSON, and
SHALONDA JOHNSON,
individually,

          Plaintiffs-Appellants,
v.

SKY ZONE INDOOR
TRAMPOLINE PARK IN
SPRINGFIELD, SKY
ZONE, LLC, SKY ZONE
FRANCHISE GROUP, LLC,
and GO AHEAD AND JUMP
4, LLC,

     Defendants-Respondents.
__________________________

                   Argued November 10, 2021 – Decided December 6, 2021

                   Before Judges Fuentes, Gilson, and Gooden Brown.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Docket No. L-5446-20.
             Edward M. Colligan argued the cause for appellants
             (Colligan & Colligan attorneys; Edward M. Colligan,
             on the brief).

             Kelly A. Waters argued the cause for respondents
             (Wood Smith Henning & Berman, attorneys; Kelly A.
             Waters, of counsel and on the brief; Jill A. Mucerino
             and Sean P. Shoolbraid, on the brief).

PER CURIAM

      David Johnson, a child under the age of eighteen, was injured while

visiting a trampoline park owned and operated by Sky Zone, LLC, Sky Zone

Franchise Group, LLC and Go Ahead and Jump 4, LLC (collectively, Park or

defendants). Shalonda Johnson, individually and as guardian ad litem of her

minor son (collectively, plaintiffs),1 filed a civil action against defendants in the

Superior Court, Law Division, in Union County, seeking compensatory

damages. In lieu of filing a responsive pleading, defendants moved before the

Law Division to enforce an arbitration clause contained in an electronic

document Johnson signed as a condition of being permitted to enter the Park.

After considering the arguments of counsel and the exhibits submitted, the Law

Division judge assigned to the case granted defendants' motion to enforce the




1
  In the interest of clarity, we will occasionally also refer to plaintiffs by their
names; we will refer to the child by his first name and his mother by her last
name. No disrespect is intended.
                                                                               A-2489-20
                                         2
arbitration clause and dismissed the case with prejudice in an order entered on

March 24, 2021.

      In this appeal, plaintiffs argue the arbitration clause contained in this

electronic general liability release contract is unenforceable. After reviewing

the record presented to the Law Division judge, we affirm the part of the order

enforcing the arbitration clause, vacate the dismissal of plaintiffs' complaint

with prejudice, and remand for the court to stay judicial proceedings related to

this case pending the outcome of the arbitration.2

                                        I.

                                        A.

      On July 14, 2018, ten-year-old David and his mother visited the Park.

Before they were permitted entry, however, a Park employee apprised Johnson

she was required to sign a "Participation Agreement, Release and Assumption

of Risk" (the Agreement) on an electronic tablet. On August 15, 2018, plaintiffs

again visited the Park and, while jumping on a trampoline, David seriously



2
   Although an order entered by the Law Division compelling or denying
arbitration is appealable to this court as of right, pursuant to Rule 2:2-3(a)(3),
the trial court must stay any judicial proceeding pending the outcome of the
arbitration. The court may also limit the stay to arbitrable claims if other claims
are severable. GMAC v. Pittella, 205 N.J. 572, 584 n.7 (2011) (citing N.J.S.A.
2A:23B-7(g)).


                                                                             A-2489-20
                                        3
injured his leg.3 The appellate record did not include evidence of whether

Johnson executed a second waiver.

      The Agreement contains a general release provision "intended to release

and provide other benefits, legal protections and consideration" to defendants.

For example, it contains an "acknowledgement of potential injuries" provision,

which places patrons on notice that "participating in trampoline and other

activities is inherently and obviously dangerous." The Agreement also includes

a "voluntary assumption of risk acknowledgment" provision, which informs

patrons that they "are participating voluntarily at [their] own risk" and could

suffer "significant bodily injuries" or "die or become paralyzed, partially or

fully, through their use of the Sky Zone facility and participation in Sky Zone

activities."

      Finally, the Agreement contains a "release of liability" section, which

requires patrons to "forever, irrevocably and unconditionally release, waive,

relinquish, discharge from liability and covenant not to sue [Sky Zone]" for

               any and all claims . . . of whatever kind or nature, in
               law, equity or otherwise, . . . related to or arising,
               directly or indirectly, from [their] access to and/or use
               of the Sky Zone [f]acility, . . . including, without

3
  In a certification submitted to the motion judge, Johnson averred the injury
damaged "the growth plate in my son’s leg . . . and his leg did not continue to
grow properly. He has undergone surgery to shorten the opposite leg and may
need additional treatment in the future."
                                                                           A-2489-20
                                          4
             limitation, any claim for negligence, failure to warn or
             other omission, . . . personal injury, . . . [or] bodily
             harm . . . .

      The enforceability of these exculpatory provisions are not part of this

appeal. We express no opinion as to whether these exculpatory provisions are

enforceable under our State's common law, as expressed by our Supreme Court

in Stelluti v. Casapenn Enters., LLC, 203 N.J. 286 (2010), and Hojnowski v. Vans

Skate Park, 187 N.J. 323 (2006).

      The dispositive issue in this appeal concerns the enforceability of t he

section in the Agreement entitled, in part, "arbitration of disputes."           The

Agreement is presented to the patrons at a kiosk in the form of an electronic

document. The patrons are expected to read it and acknowledge their consent

to be bound by the terms contained therein by placing an electronic "checkmark"

and entering certain personally identifying information.         Defendants argue

David's mother placed an electronic checkmark where indicated, and thus

acknowledged she understood and agreed "to arbitrate any dispute as set forth

in this section" and waived "[her] right, and the right(s) of [her] minor child(ren)

. . . to maintain a lawsuit against [defendants] . . . for any and all claims covered

by this Agreement."




                                                                               A-2489-20
                                         5
      This section also provides the following recitation of the rights plaintiffs

agreed to waive as a precondition to enter the Park and participate in the

activities available therein:

             By agreeing to arbitrate, I understand that I will NOT
             have the right to have my claim determined by a jury,
             and the minor child(ren) above will NOT have the right
             to have claim(s) determined by a jury. Reciprocally,
             [the Sky Zone defendants] waive their right to maintain
             a lawsuit against [plaintiff] . . . for any and all claims
             covered by this [a]greement, and they will not have the
             right to have their claim(s) determined by a jury. ANY
             DISPUTE, CLAIM OR CONTROVERSY ARISING
             OUT OF OR RELATING TO MY OR THE
             CHILD'S ACCESS TO AND/OR USE OF THE SKY
             ZONE PREMISES AND/OR ITS EQUIPMENT,
             INCLUDING THE DETERMINATION OF THE
             SCOPE       OR       APPLICABILITY           OF      THIS
             AGREEMENT TO ARBITRATE, SHALL BE
             BROUGHT WITHIN ONE YEAR OF ITS
             ACCRUAL (i.e., the date of the alleged injury) FOR
             AN ADULT AND WITHIN THE APPLICABLE
             STATUTE OF LIMITATIONS FOR A MINOR
             AND BE DETERMINED BY ARBITRATION IN
             THE       COUNTY         OF      THE      SKY       ZONE
             FACILITY . . . BEFORE ONE ARBITRATOR.
             THE          ARBITRATION                SHALL           BE
             ADMINISTERED BY [JUDICIAL ARBITRATION
             AND        MEDIATION           SERVICES          (JAMS)]
             PURSUANT TO ITS RULE 16.1 EXPEDITED
             ARBITRATION RULES AND PROCEDURES.
             JUDGMENT ON THE AWARD MAY BE
             ENTERED          IN     ANY        COURT        HAVING
             JURISDICTION. THIS CLAUSE SHALL NOT
             PRECLUDE           PARTIES          FROM       SEEKING
             PROVISIONAL REMEDIES IN AID OF
             ARBITRATION            FROM          A    COURT        OF

                                                                            A-2489-20
                                         6
            APPROPRIATE JURISDICTION. This [a]greement
            shall be governed by, construed and interpreted in
            accordance with the laws of the State of New Jersey,
            without regard to choice of law principles.
            Notwithstanding the provision with respect to the
            applicable substantive law, any arbitration conducted
            pursuant to the terms of this [a]greement shall be
            governed by the Federal Arbitration Act (9 U.S.C., Sec.
            1-16). I understand and acknowledge that the JAMS
            Arbitration Rules to which I agree are available online
            for my review at jamsadr.com, and include JAMS
            Comprehensive Arbitration Rules & Procedures; Rule
            16.1 Expedited Procedures; and, Policy On Consumer
            Minimum Standards Of Procedural Fairness.

            [(Emphasis in original).]

      The Agreement also contained a merger and a severability clause, in

which Johnson acknowledged: "I have had sufficient opportunity to read this

entire document. I have read and understood and voluntarily agree to be bound

by its terms." The clause further provided:

            This [a]greement constitutes and contains the entire
            agreement between [Sky Zone] and [plaintiffs] relating
            to the . . . use of the Sky Zone Facility. There are no
            other agreements, oral, written, or implied, with respect
            to such matters. . . . If any term or provision of this
            [agreement] shall be held illegal, unenforceable, or in
            conflict with any law governing this [agreement] the
            validity of the remaining portions shall not be affected
            thereby.




                                                                        A-2489-20
                                        7
                                        B.

      Plaintiffs filed their personal injury complaint against defendants on

August 13, 2020. The Law Division entered default against defendants on

December 28, 2020, for failure to file a timely responsive pleading.           On

January 8, 2021, defendants' counsel notified plaintiffs' counsel he intended to

file a motion to dismiss the complaint in lieu of an answer pursuant to

Rule 4:6-2(e), based on plaintiffs' failure to state a claim upon which relief may

be granted. The attorneys thereafter entered into a Consent Agreement, stating

in relevant part:

             This matter having come before the [c]ourt upon the
             Consent of the parties, whereby the parties consent,
             stipulate, and agree that the default entered against
             Defendants, SKY ZONE FRANCHISE GROUP, LLC
             and GO AHEAD AND JUMP 4, LLC, be vacated and
             the time for Defendant to Answer or Otherwise Plead
             be extended until January 30, 2021 . . . .

             [(Strikethrough in original).]

      Plaintiff's counsel unilaterally struck "or Otherwise Plead" from the

Consent Order. On February 2, 2021, the Law Division accepted the Consent

Agreement and vacated the default. Defendants moved to dismiss the complaint

and compel arbitration on January 30, 2021. Defendants' motion came for oral

argument before the Law Division on March 24, 2021. Plaintiffs' counsel argued

the arbitration clause presented to Johnson was unenforceable based on both the

                                                                            A-2489-20
                                         8
obscure, technical language used in the document, and by presenting it as part

of an electronic document in a kiosk located outside the Park's entrance.

Plaintiff's counsel also emphasized the circumstances under which Johnson

allegedly waived her son's constitutional right to a jury trial: "[M]y client went

in July [2018] to be a guest at a birthday party. The . . . defense . . . alleges that

she signed this Agreement at that time and at that time, they’re saying that she

signed an agreement that was good forever."

      In response, defense counsel argued Johnson did a great deal more than

merely place a checkmark on a section of an electronic document. "We don’t

just have the electronic signatures. We have her name, her address, her phone

number, her date of birth . . . it’s not merely that you have [Janay's] certification.

You have identifiers that Skyzone would not have gotten without the plaintiff."

The reference made by defense counsel to "Janay's certification" relates to

Michael Janay, the Managing Member of defendant Go Ahead and Jump 4,

LLC., who averred:

             As a matter of business practice, all patrons who enter
             the Park for the first time are required to electronically
             sign a Participant Agreement, Release and Assumption
             of Risk . . . at a kiosk, or online, as a pre-condition to
             entry. Patrons are not permitted entry into the Park
             unless a Participation Agreement has been executed on
             their behalf and there are signs throughout the Park
             indicating the same.


                                                                               A-2489-20
                                          9
             . . . [A]ll patrons who enter the Park are required to
            provide a valid email address when electronically
            signing the Participation Agreement.

             . . . [O]nce the Participation Agreement is
            electronically signed, a copy of the executed
            Participation Agreement is sent to the email address
            provided by the patron.

                  ....

            Based on the information provided, a copy of this
            Participation Agreement was sent to Shalonda
            Johnson's email following Shalonda Johnson's
            execution of the Participation Agreement at the Park on
            July 14, 2018. As indicated, Shalonda Johnson listed
            her son David Johnson[,] who is the Minor[-]Plaintiff,
            and another minor Kevin Johnson. On that basis,
            Shalonda Johnson, David Johnson, and Kevin Johnson
            were permitted entry into the Park on July 14, 2018.

      After considering the arguments of counsel, the motion judge granted

defendants' motion on March 24, 2021. The judge explained the basis of his

decision in a Statement of Reasons attached to the order.

                                       II.

      Against this factual backdrop, plaintiffs argue the arbitration agreement is

ambiguous and unenforceable as a matter of law. We reject these arguments and

affirm the part of the Law Division's Order upholding the enforceability of the

arbitration clause.   Because the Law Division's decision to enforce this

arbitration provision is purely a question of law, our standard of review is de


                                                                            A-2489-20
                                      10
novo.    Flanzman v. Jenny Craig, Inc., 244 N.J. 119, 131 (2020); see also

Kernahan v. Home Warranty Adm'r of Fla., Inc., 236 N.J. 301, 316 (2019)

("Whether a contractual arbitration provision is enforceable is a question of law,

and we need not defer to the interpretative analysis of the trial . . . court[] unless

we find it persuasive.").

        As a matter of public policy, our Supreme Court has upheld arbitration as

a "favored means of dispute resolution." Hojnowski, 187 N.J. at 342. The Court

has consistently endorsed a "strong preference to enforce arbitration agreements,

both at the state and federal level." Hirsch v. Amper Fin. Servs., LLC, 215 N.J.

174, 186 (2013). In determining whether a valid agreement to arbitrate exists,

we will apply "state contract-law principles." Hojnowski, 187 N.J. at 342.

Guided by these principles, "[a]n arbitration agreement is valid only if the

parties intended to arbitrate because parties are not required 'to arbitrate when

they have not agreed to do so.'" Kernahan, 236 N.J. at 317 (quoting Volt Info.

Scis., Inc. v. Bd. of Trs. of Leland Stanford Junior Univ., 489 U.S. 468, 478

(1989)).

        Mutuality of assent is the hallmark of an enforceable contract. Thus, the

initial inquiry is whether the parties actually and knowingly agreed to arbitrate

their dispute. To reflect mutual assent to arbitrate, the terms of an arbitration

provision must be "sufficiently clear to place a consumer on notice that he or

                                                                               A-2489-20
                                         11
she is waiving a constitutional or statutory right . . . ." Atalese v. U.S. Legal

Servs. Grp., L.P., 219 N.J. 430, 443 (2014). "No particular form of words is

necessary to accomplish a clear and unambiguous waiver of rights." Id. at 444.

If, "at least in some general and sufficiently broad way," the language of the

clause conveys arbitration is a waiver of the right to bring suit in a judicial

forum, the clause will be enforced. Id. at 447. "The key . . . is clarity." Barr v.

Bishop Rosen & Co., 442 N.J. Super. 599, 607 (App. Div. 2015).

      Here, plaintiffs claim the arbitration clause is ambiguous and therefore

unenforceable because it contains "void, inaccurate, misleading and ambiguous

language . . . ." and "confusing lower[-]case passages and all upper[-]case bold

passages." Plaintiffs argue Hojnowski, 187 N.J. at 327, "prohibits a parent of a

minor child from releasing the child's potential tort claims arising out of the use

of a commercial recreational facility."     According to plaintiffs, JAMS, the

named forum in the arbitration provision, is "not permitted to conduct arbitration

in New Jersey" and thus the agreement should fail. We disagree.

      The language in the arbitration clause states plaintiffs were "agreeing to

arbitrate any dispute as set forth in this section" and were "waiving [their]

right . . . to maintain a lawsuit."   It sets forth, "[b]y agreeing to arbitrate,

[plaintiffs] understand that [they] will NOT have the right to have [their]

claim[s] determined by a jury." This language clearly and unambiguously puts

                                                                             A-2489-20
                                       12
plaintiffs on notice that they are waiving the right to a jury trial and the right to

pursue their claims in a court of law. This part of the Agreement is therefore

enforceable. See Flanzman, 244 N.J. at 137-38 (citing Atalese, 219 N.J. at 444-

45).

       Plaintiffs' reliance on Hojnowski is misplaced. Writing for a unanimous

Court, then Justice Zazzali4 made clear "permitting arbitration of a minor's

claims is consistent with New Jersey case law discussing the enforceability of

arbitration agreements that affect the rights of children." 187 N.J. at 343. Here,

plaintiff's mother signed the Agreement that included an arbitration clause.

       The unavailability of JAMS does not render the arbitration clause

unenforceable. Although the parties agree JAMS is not available to arbitrate

this case, the Agreement contains a severability clause that states: "If any term

or provision of this [agreement] shall be held illegal, unenforceable, or in

conflict with any law governing this [agreement] the validity of the remaining

portions shall not be affected thereby." Severability clauses "are indicative of

the parties' intent that the agreement as a whole survives the excision of an




4
  In October 2006, Governor Jon Corzine appointed Justice Zazzali to succeed
Deborah T. Poritz as Chief Justice. Chief Justice Zazzali served in this capacity
until June 17, 2007, when he reached the mandatory retirement age for all
members of the New Jersey Judiciary.
                                                                              A-2489-20
                                        13
unenforceable provision." Arafa v. Health Express Corp., 243 N.J. 147, 169 n.2

(2020). As the Supreme Court explained in Flanzman:

            No New Jersey statutory provision or prior decision has
            elevated the selection of an "arbitral institution" or the
            designation of a "general process for selecting an
            arbitration mechanism or setting" to the status of
            essential contract terms, without which an arbitration
            agreement must fail.

            To the contrary, the [New Jersey Arbitration Act
            (NJAA)] makes clear that its default provision for the
            selection of an arbitrator may operate in the absence of
            contractual terms prescribing such procedures. See
            N.J.S.A. 2A:23B-11(a).          The NJAA reflects the
            Legislature's intent that the parties' omission of an
            arbitrator or arbitral organization, or their failure to set
            forth the method by which they will choose an
            arbitrator in the event of a dispute, will not preclude the
            enforcement of their agreement. Ibid.

            [244 N.J. at 139.]

      The arbitration clause at issue here must be interpreted in accordance with

New Jersey law and the Federal Arbitration Act (FAA). The FAA and the NJAA

provide for a court-appointed arbitrator if the designated arbitrator is

unavailable. Id. at 141. The arbitration clause enables the parties to seek from

a court "provisional remedies in aid of arbitration."        The language in the

Agreement does not show the parties intended to forego arbitration if JAMS is

unavailable. The designation of JAMS was not integral to the enforcement of



                                                                           A-2489-20
                                       14
the arbitration clause. Thus, the unavailability of JAMS does not invalidate the

arbitration clause.

      We next address plaintiffs' arguments attacking the enforcement of the

arbitration clause based on the doctrines of procedural and substantive

unconscionability. In essence, plaintiffs argue requiring Johnson to read and

sign an ambiguous contract of adhesion immediately before a birthday party left

her with no other choice but to assent. Our Supreme Court has described the

factors   that   constitute    the   doctrines   of   procedural    and   substantive

unconscionability:

             The defense of unconscionability, specifically, calls for
             a fact-sensitive analysis in each case, even when a
             contract of adhesion is involved. [The] Court has
             recognized that contracts of adhesion necessarily
             involve indicia of procedural unconscionability. [The
             Court has] identified, therefore, four factors as
             deserving of attention when a court is asked to declare
             a contract of adhesion unenforceable.

                      [I]n determining whether to enforce the
                      terms of a contract of adhesion, [a court]
                      look[s] not only to the take-it-or-leave-it
                      nature or the standardized form of the
                      document but also to [(1)] the subject
                      matter of the contract, [(2)] the parties'
                      relative bargaining positions, [(3)] the
                      degree of economic compulsion motivating
                      the "adhering" party, and [(4)] the public
                      interests affected by the contract.



                                                                               A-2489-20
                                         15
            [Delta Funding Corp. v. Harris, 189 N.J. 28, 39-40
            (2006) (internal citations omitted) (quoting Rudbart v.
            N. Jersey Dist. Water Supply Comm'n, 127 N.J. 344,
            356 (1992)).]

      Here, plaintiffs merely recycle their arguments relying on the Agreement's

alleged ambiguity without applying or analyzing the factors established by the

Court in Delta Funding. We discern no basis, in fact or in law, to conclude this

arbitration provision is substantively unconscionable.       Finally, plaintiffs'

allegations that defendants acted intentionally and recklessly have no basis in

fact and are not worthy of further comment by this court. Plaintiffs' remaining

argument lack sufficient merit to warrant discussion in a written decision. R.

2:11-3(e)(1)(E).

      The order of the Law Division upholding the enforceability of defendants'

arbitration clause is affirmed. However, we vacate the part of the order that

dismisses plaintiffs' complaint with prejudice and remand the matter to the Law

Division to stay any judicial proceedings related to this case pending the

outcome of the arbitration. GMAC, 205 N.J. at 584 n.7; N.J.S.A. 2A:23B-7(g).

      Affirmed in part, reversed in part, and remanded consistent with this

opinion. We do not retain jurisdiction.




                                                                          A-2489-20
                                      16